Title: Thomas O’Connor to Thomas Jefferson, 11 June 1819
From: O’Connor, Thomas
To: Jefferson, Thomas


          
            Sir
             New York June 11–1819
          
          I take the liberty to solicit your support to the “Globe,” a monthly work of which I am the editor.
          Six numbers make a volume of 384 octavo pages, 4 numbers are published and the 5th in the printers’ hands—The price is $3 each volume—
          
            Respectfully, Sir, I am your very Obedt Servt
            Thos OConnor.
          
        